Case 1:21-cv-11508-ADB Document 3 Filed 09/13/21 Page 1 of 1

Mika Lar _ ware Ahnae

/ LUA foiling dhs FCG Yes CSLels Le CLA ettee

be. ham a Cones Ope Mla {tn BL / Be A bjgrs ¢

Wi ahi hr Cv“? $e ge Ake Gree es

Byrn (2 Jacl,’ ys. rs Pane Cire ee

gat G4 Aes al Cyt Wilagye  <za,

WIA te Goa center _' [tin piece Cg
gs Lee fies fd Hatin gle Vie Fy <j
[4 CGA- wae Lames Ge etieetaase PS8¢ inc
a le. oA

(A Ad, Sle Jee Mg Sk Py Secale Lan : Orerts

Sy LSS ae Moles Meacrvear ne FELECOAK, Zot

nial eosin Le a (eee eee ee
WG v2 lng Ce oe Cs) C Lee~ Mr Ca// 4 Clow hes

7
Cun cl ae, M960 La

 

 

 

LL / LILI LLea/e/

 

-

SVM 40 LORLSih
1ujod Joniigia' gn

'Onqw
oo

6H = Wd | €1 3S [202
JNIO SHYH19 NI

agi

 

 

 

 
